DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 12/16/2020.
Claims 1-7 are currently pending and are being examined. 
Claim Objections
Claim 1 is objected to because of the following informalities:   
“a control module connected to camera” should be changed to “a control module connected to the camera”.
In line 1, “filling” should be changed to “filling”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramoto et al. US 2001/0015056.
Regarding claim 1: 
Hiramoto teaches a machine (1) for filling (25/27) and sealing (29) a flexible pouch (7); the machine comprising: a turret (3) having at least one gripper (5), the machine operable to rotate the at least one gripper through a plurality of stations (e.g. inspection 43, filling 27, sealing 29, etc.); one of the plurality of stations being an inspection station (39) having a camera (43), the camera producing a video image ([0047]) of the pouch; a control module (44/45) connected to camera ([0048]), the control module operable to compare the video image with at least one selected parameter to determine whether the pouch is accepted or rejected ([0048]), if rejected, the control module opens the at least one gripper to release the pouch ([0049], “If the bag 7 under inspection is judged to be defective, the sorter 57 discharges the bag 7 onto the defective bag conveyor 33”). 
Regarding claim 3: 
Hiramoto teaches the machine of claim 1, as discussed above, further comprising an exit station (31) positioned downstream of the inspection station, the exit station having a second conveyor (31) for receiving a pouch that is not rejected ([0043]). 
Regarding claim 4: 
Hiramoto teaches the machine of claim 1, as discussed above, further comprising a marking station (11) which applies marking including a date to the pouch ([0042]). 
Regarding claim 5: 
Hiramoto teaches the machine of claim 1, as discussed above, wherein the at least one selected parameter relates to the marking (described in [0090]). 
Regarding claim 6: 
(described in [0048]-[0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto, as applied above.
Regarding claim 2: 
Hiramoto teaches the machine of claim 1, as discussed above, but further comprising: a conveyor (33) positioned below the at least one gripper to receive the pouch, if released by the at least one gripper ([0049]). 
Hiramoto does not teach the conveyor positioned at the inspection station.
However, Examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI. C.). In this case, since “a bag 7 judged to be defective at step 5 passes through the subsequent steps without undergoing operations such as filling of a material to be packed and sealing of the filling opening 7b” ([0043]), it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Hiramoto machine by providing the defective bag conveyor at the inspection station itself where it is established as defective, since there would be no benefit in conveying a defective bag through stations whose operations it wouldn’t undergo. This would amount to a trivial design consideration, but could conceivably relieve the machine of needlessly having to further convey bags deemed defective. 
Regarding claim 7: 
Hiramoto teaches the machine of claim 5, as discussed above, but does not specifically teach wherein the at least one parameter is the length of the marking.
However, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the inspection parameter to be anything that would stand out when an image of a defective pouch is compared to the expected image of a non-defective pouch, including length/size of the marking, seal quality, etc., in order to ensure the any defective bag is not mistakenly regarded as non-defective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DARIUSH SEIF/Primary Examiner, Art Unit 3731